Citation Nr: 0801978	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 70 percent for the 
service-connected schizophrenia, chronic, undifferentiated 
type.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the RO.  

In December 2006, the Board remanded this case to the RO for 
additional development and adjudication.  

The matter of entitlement to a total rating based on 
individual unemployability on account of service-connected 
disability is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  



FINDINGS OF FACT

The service-connected schizophrenia is not shown to be 
productive of total occupational and social impairment; gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
the maintenance of minimal personal hygiene; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.  



CONCLUSION OF LAW

The criteria for the assignment of a schedular rating in 
excess of 70 percent for the service-connected schizophrenia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 
including Diagnostic Code 9204 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of letters dated in September 2004 and April 2007, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate the claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, multiple VA 
examinations, records associated with the veteran's award of 
disability benefits from the Social Security Administration, 
testimony of the veteran's representative and psychiatrist 
before the RO, and statements submitted by the veteran and 
his representative in support of the claim.  In addition, the 
Board notes that this matter has been remanded for additional 
development, to include an additional VA examination.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Increased rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The veteran's schizophrenia is currently rated as 70 percent 
disabling under Diagnostic Code 9204.  Diagnostic Code 9204 
is part of the General Rating Formula for Mental Disorders.  

Under this formula, a 70 evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted when the condition is 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's schizophrenia does not warrant an evaluation in 
excess of 70 percent.  In reaching this determination, the 
Board notes that the veteran was afforded several VA 
psychiatric examinations.  These examinations were dated in 
October 2004, June 2005 and April 2007.  The veteran also 
submitted treatment records in connection with his claim.  

The October 2004 VA examiner indicated that the veteran's 
hospital record was reviewed in connection with the 
examination.  Multiple hospitalizations were noted.  The 
veteran was noted to be receiving treatment and medication in 
connection with his disability.  

The veteran reported having not worked since 1968.  He lived 
with his wife and children, ages 33, 31, and 29 years old.  
The veteran's complaints included aggressiveness and violence 
with his son due his son's drug addiction, frustration, 
depression, and poor sleep.  The veteran denied drinking, 
smoking, or legal problems.  

Upon examination, the veteran was noted to be clean, 
adequately dressed and groomed.  He was alert and oriented 
times three.  His attention was good, concentration and 
memory were indicated to be fair, and his speech was clear 
and coherent.  No hallucinations were indicated and the 
veteran was not noted to be suicidal or homicidal.  His 
insight and judgment were fair, and he was noted to exhibit 
good impulse control.  

The examiner noted that the veteran required hospitalization 
in the past due to impairment of thought processes and 
communications, but that there were no delusions or 
hallucinations in the examination.  The veteran was diagnosed 
with schizophrenia, chronic, undifferentiated type, with 
depression.  He was assigned a GAF score of 50.  

The veteran was also afforded a VA examination dated in June 
2005.  The examiner indicated that the veteran's electronic 
records were reviewed, and his medical history was noted for 
the record.  The examiner indicated that, since the veteran's 
last VA examination, the veteran continued to be treated for 
his schizophrenia and was prescribed medication.  

The veteran was noted to have been married since 1968 and 
living with his wife and children, ages 34 and 32.  A 
divorced daughter was living with the veteran at home, and a 
son, age 32, as indicated to be a drug addict and causing 
problems at home.  The veteran reported poor social relations 
and poor leisure activities.  

The veteran reported that in the past year he has been 
feeling sad, depressed, with irritability and loss of energy, 
insomnia, difficulty concentrating, anxiety, restlessness, 
and tension.  

Upon examination, the veteran was noted to be appropriately 
dressed with adequate hygiene and cooperative.  The veteran 
was spontaneous and established eye contact with the 
examiner.  He was alert and aware of the interview situation 
and in contact with reality.  There was no evidence of 
psychomotor retardation or agitation, and there were no tics, 
no tremors, and no abnormal involuntary movements.  His 
though process was coherent and logical, with no looseness of 
associate and not evidence of disorganized speech.  There was 
also no evidence of delusions, hallucinations, and also no 
phobias, obsessions, panic attacks, or suicidal ideas.  

The veteran's mood was indicated to be anxious and depressed, 
and his affect was constricted but appropriate.  He was 
oriented as to person, place and time, and his memory for 
recent, remote, and immediate was intact.  His abstraction 
capacity was normal, and his judgment and insight were fair.  
There was no impairment of thought process and no evidence of 
inappropriate behavior.  The veteran was noted to be able to 
maintain basic activities of daily living.  The veteran was 
diagnosed with schizophrenia, undifferentiated type, and 
assigned a GAF score of 50.  

Finally, the veteran was afforded another VA examination 
dated in April 2007.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination.  

The veteran's medical and hospitalization history was noted 
and the veteran was again indicated to be receiving treatment 
and medication for his condition.  The veteran's symptoms 
were noted to be trouble sleeping, hearing voices, and social 
withdrawal.  

Upon examination, the veteran was noted to be clean with 
disheveled clothes.  There was no visual contact.  The 
veteran's speech was unremarkable, his attitude was 
cooperative, his affect constricted, and his mood anxious.  
The veteran was oriented as to person, time, and place.  His 
thought process and content were unremarkable, his 
intelligence was average, and no delusions were indicated.  

The examiner did note auditory and visual hallucinations, but 
these were not persistent.  The veteran's behavior was 
appropriate, with no obsessive/ritualistic behavior, panic 
attacks, or homicidal or suicidal thoughts.  His impulse 
control was indicated to be good, there were no problems with 
the activities of daily living, and the veteran's memory was 
noted to be normal for remote, recent, and immediate.  The 
veteran was diagnosed with schizophrenia, chronic, 
undifferentiated type, and he was assigned a GAF score of 50.  
The examiner also indicated that there was not total 
occupational and social impairment due to mental disorder.  

The veteran's claims file also contains reports of this 
treating physician that indicate his opinion that the 
veteran's condition makes him a suitable candidate for 
unemployability benefits.  

This physician indicated that the veteran has been under 
psychiatric treatment with medication on a continuous basis 
since discharge from active duty without substantial 
improvement.  He noted that the veteran was guarded with 
autistic kind of behavior, poorly productive, with flattened 
affect, and faulty interpersonal relations.  

This physician opined that the veteran was completely and 
permanently unemployable and should receive a 100 percent 
evaluation for his schizophrenia.  

With respect to the GAF scores noted in connection with the 
various examinations, the Board notes that a GAF score of 41 
to 50, indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60, indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  And a GAF score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 70 percent under Diagnostic Code 9204 has not been 
shown.  The evidence shows that the veteran's schizophrenia 
is manifested by intermittent auditory and visual 
hallucinations, and that his social functioning is sub par.  
In addition the veteran was noted to have been hospitalized 
on multiple occasions in the past for his disability and that 
he had current symptoms of depression, irritability, loss of 
energy, insomnia, difficulty concentrating, anxiety, 
restlessness, tension, and aggression toward his son.  

The record does not, however, reflect total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  As such, a 100 percent rating for schizophrenia 
is not warranted.  



ORDER

An increased schedular rating in excess of 70 percent for the 
service-connected schizophrenia, chronic, undifferentiated 
type, is denied.  



REMAND

In a rating decision of May 2007, the RO proposed that the 
veteran would be found to be incompetent for the purpose of 
receiving VA compensation benefits.  

However, the RO has failed to address the matter of a total 
rating based on individual unemployability due to service-
connected disability in connection with the claim for 
increase.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:
The RO should undertake all appropriate 
development in regard to the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  Following 
completion of all indicated action, the 
RO should adjudicate this matter in light 
of all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the RO should provide the veteran and his 
representative with a responsive 
Supplemental Statement of the Case and 
afford them with an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


